DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on July 12, 2022, Applicant amended claims 1, 2, 6, 8, 9, 11-16, 18, 21, and 22.
Applicant cancelled claims 3, 4, 10, and 19.
Applicant added new claims 23 and 24.
In the non-final rejection of April 13, 2022, Examiner objected to claims 1, 13, 21, and 22. Applicant amended claims 1, 13, 21, and 22. Objection is withdrawn.
Examiner rejected claims 9 and 10 under 35 U.S.C. 112(a). Applicant argued:
In regards to claim 9, lines 1-4 reciting: wherein said first beveled portion is atrecessed profile." The examiner's reliance on paragraph [0041] to reject claims 9 and 10 is misplaced. The passage referred to in the rejection is in relation to the embodiment of Fig. 4 and not to the embodiment of Fig. 7. Moreover, paragraph [0041] expressly discloses "In other embodiments, the first bevel can be at an angle less than the angle of the second beveled surface which can form a substantially concave outer surface" (emphasis added) (Remarks, page 7). Examiner disagrees. The Specification does not disclose wherein said first beveled portion is at the first angle “less than” said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member “to define a convex profile of said first end portion”. Specification (paragraph [0043]) recites: “the first bevel 66 extends at an angle that is less than the angle of the second bevel 68” relative to the longitudinal axis of the catheter. The different angles of the first bevel 66 and second bevel 68 forms “an annular recess” in the outer surface of the beveled portion 64. Specification (paragraph [0016]) recites: where “the second angle is greater than the first angle” to form “a concave recessed profile” of the end of the catheter. Specification (paragraphs [0043][0016]) cited by Applicant thus discloses wherein said first beveled portion is at the first angle “less than” said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member “to define an annular recess or concave profile of said first end portion”. And Specification (paragraph [0041]) recites: In this embodiment, “the first beveled surface is at an angle greater than the angle of the second beveled surface” which forms a substantially “convex” outer surface at the end of the device. In12 other embodiments, “the first bevel can be at an angle less than the angle of the second beveled surface” which can form a substantially “concave” outer surface. Specification (paragraph [0041]) cited by Examiner thus discloses wherein said first beveled portion is at the first angle “greater than” said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member “to define a convex profile of said first end portion” and wherein said first beveled portion is at the first angle “less than” said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member “to define a concave profile of said first end portion”. Rejection is maintained.
In regards to claim 9, line 4 reciting: said third angle is “3-4°”, Applicant argued: The basis of the rejection of claim 9 regarding the third angle being 3-4 degrees is not well founded. The third angle of claim 8 specifically defines the third angle of the "tapered portion." (Remarks, page 7). Examiner disagrees. The Specification does not disclose where said third angle is “3-4°”. The Specification (paragraph [0035]) differently recites: a taper angle of “about 3-4 degrees”. Rejection is maintained.
Examiner rejected claims 1-16 and 18-22 under 35 U.S.C. 112(b). Applicant amended claims 1, 2, 11, and 22, and argued: Applicant disagrees with the examiner's position so that these terms are retained in the claims. The rejection does not provide an adequate reason for the terms being indefinite. The rejection is based on assertions that are not supported by factual evidence or rationale. The conclusory statements are not sufficient to support the rejection without some evidence to support the conclusion. Moreover, the terms "about" and "substantially" are commonly use terms in claim drafting and accepted by the courts as noted in MPEP § 2173.05(b). Applicant respectfully submits that the terms "substantially" or "about" are not indefinite to one skilled in the art. The examiner is respectfully requested to identify where the MPEP supports such a conclusion or provide legal authority to support the conclusion. As stated in Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986), "As long as those of ordinary skill in the art realized the dimensions could be easily obtained, § 112, 2d para. requires nothing more." The rejection does not provide a reasonable basis for the terms being indefinite to one skilled in the art. The rejection refers to the terms as being "relative" terms. The rejection does not explain how the relative term is inherently indefinite to one skilled in the art. No authority is presented to support the rejection. The terms have been held to be definite where one skilled in the art would know what was meant by the term "substantially." Andrew Corp. v. Gabriel Electronics, 847 F. 2d 819, 6 USPQ2d 2010 (Fed Cir. 1988). The examiner appears to recognize that the term is to be construed by its ordinary meaning so that one skilled in the art would understand the meaning of the term. The rejection does not provide a sufficient line of reasoning that one skilled in art would not understand the meaning of "substantially" of "about" in the context of the claims. Therefore, the terms are not indefinite under 35 USC § 112. Accordingly, claims 1-16 and 18-22 are not indefinite by the terms "about" and "substantially" (Remarks, page 8). Examiner disagrees. The claims recite relative terms which render the claims indefinite. The relative terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b) recites: For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended…. When relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality. For example, the claims or Specification do not recite the standard deviation allowed for understanding of “substantially equal” or “about 30 degrees” (by example only and applicable to other relative terms in the claims). Further, Applicant did not address all of the rejections. Rejection is maintained.
Currently, claims 1, 2, 5-9, 11-16, 18, and 20-24 are under examination.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  
	In regards to claim 1, line 12, “at a location” should be changed to “and at a location”.
	In regards to claim 1, line 13, “a radius” should be changed to “the radius”.
	In regards to claim 24, lines 1-2, “a first angle” should be changed to “the first angle”.
	In regards to claim 24, line 2, “a second angle” should be changed to “the second angle”.
	In regards to claim 24, line 3, “from” should be changed to “form”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, 11, 12, 18, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, lines 10-14 recite: where said sidewall at said first end portion has a first radial thickness “equal” to a radius of the fluid pathway at a critical bend point in said first beveled portion at a location spaced axially from said first open end a distance substantially equal to a radius of said fluid pathway to inhibit occlusion of said first open end during use; however, such is new matter not described in the Specification. Abstract (lines 6-7) differently recites: a radial thickness (49) at a critical bend point “substantially equal” to a radius (41) of a fluid path (36). Claims 2, 5-9, 11, and 12 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 9, lines 1-4 recite: wherein said first beveled portion is at the first angle less than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member “to define a convex profile of said first end portion”; however, such is new matter not described in the Specification. The Specification (paragraph [0041]) differently recites: In this embodiment, the first beveled surface is at an angle “greater” than the angle of the second beveled surface which forms a substantially “convex” outer surface at the end of the device. In12 other embodiments, the first bevel can be at an angle “less” than the angle of the second beveled surface which can form a substantially “concave” outer surface. 
	In regards to claim 9, line 5, the claim recites: where said third angle is “3-4°”; however, such is new matter not described in the Specification. The Specification (paragraph [0035]) differently recites: a taper angle of “about 3-4 degrees”. 
	In regards to claim 18, lines 1-4 recite: wherein said first angle of said first beveled portion is “greater than said tapered portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion”; however, such is new matter not described in the Specification. The Specification (paragraph [0041]) differently recites: In this embodiment, the first beveled surface is at an angle “greater than the angle of the second beveled surface which forms a substantially convex outer surface at the end of the device”.
	In regards to claim 23, lines 2-3 recite: said side wall of said catheter at said critical bend point has a radial thickness of “0.0029” to 0.004 inch; however, such is new matter not described in the Specification. The Specification (paragraph [0033]) differently recites: the critical bend point has a thickness of “about 0.0029” to 0.004 inch.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 11-16, 18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1 (line 13), the term "substantially equal" is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2, 5-9, 11, and 12 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 5 (line 2), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 5 (line 4), the term "about 0.003 inch" is a relative term which renders the claim indefinite. The term "about 0.003 inch" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 6, lines 1-2 recite: wherein said catheter at said critical bend point has “a radial thickness”. Claim 6 depends upon claim 2, which depends upon claim 1. Claim 1, lines 10-11 recite “a first radial thickness” equal to a radius of the fluid pathway  at a critical bend point. It is unclear whether the two radial thickness refer to the same component or to different components.
	 In regards to claim 7 (line 2), the term "about 0.0029" is a relative term which renders the claim indefinite. The term "about 0.0029" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 8, lines 4-5 recite “said tapered portion extending from said second beveled portion”. Claim 8 depends upon claim 2, which depends upon claim 1. Claim 1, lines 9-10 recite “a tapered portion extending from said first beveled portion”. It is unclear how the tapered portion can extend from both the first beveled portion and from the second beveled portion. Claim 9 is rejected by virtue of being dependent upon claim 8.
	In regards to claim 11 (line 2), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 11 (line 4), the term "about 4 degrees" is a relative term which renders the claim indefinite. The term "about 4 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12 (line 2), the term "about 24 degrees" is a relative term which renders the claim indefinite. The term "about 24 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12 (line 3), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 12, line 4 recites “said tapered portion extends from said second beveled portion”. Claim 12 depends upon claim 2, which depends upon claim 1. Claim 1, lines 9-10 recites “a tapered portion extending from said first beveled portion”. It is unclear how the tapered portion can extend from both the first beveled portion and from the second beveled portion.
	In regards to claim 12 (line 5), the term "about 3 degrees" is a relative term which renders the claim indefinite. The term "about 3 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 13 (lines 9 and 10-11), the term "substantially equal" in two recitations is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 14-16, 18, and 24 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 15 (line 2), the term "about 30 degrees" is a relative term which renders the claim indefinite. The term "about 30 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 15 (line 4), the term "about 0.003 inch" is a relative term which renders the claim indefinite. The term "about 0.003 inch" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 16 (line 2), the term "about 0.0029" is a relative term which renders the claim indefinite. The term "about 0.0029" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In regards to claim 18, lines 1-3 recite: “wherein said first angle of said first beveled portion is greater than said tapered portion”. It is unclear why the first angle of the first beveled portion is being compared to the tapered portion, as opposed to “the third angle” of the tapered portion.
	In regards to claim 20, lines 9-10 recite “a thickness at a distance from the first end corresponding to a radius of the fluid pathway”. It is unclear whether the thickness or the distance corresponds to a radius of the fluid pathway. Claims 21-23 are rejected by virtue of being dependent upon claim 20.
	In regards to claim 21 (line 2), the term "substantially equal" is a relative term which renders the claim indefinite. The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 23 is rejected by virtue of being dependent upon claim 21.
	In regards to claim 21 (line 4), the term "substantially to" is a relative term which renders the claim indefinite. The term "substantially to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 23 is rejected by virtue of being dependent upon claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al (US 2012/0022502).
	In regards to claim 1, Adams et al teaches a medical device (Figures 3A-3B, intravenous catheter [314]) comprising: 
an elongate member [314] comprising a sidewall (catheter wall [354]), a first end with a first open end (catheter opening [342]), and a second end with a second open end (at proximal end of catheter [314])
a fluid pathway (catheter lumen [380]) extending through the elongate member between the first open end and the second open end 
a first end portion having an inner surface forming the fluid pathway (Figure 3B) and an outer surface (Figure 3A)
said outer surface of said first end portion having a first beveled portion (labeled in Figure 3B below) converging at said first open end and a tapered portion (labeled in Figure 3B below) extending from said first beveled portion, and where said sidewall at said first end portion has a first radial thickness (labeled in Figure 3B below) substantially equal to a radius of the fluid pathway at a critical bend point (labeled in Figure 3B below) in said first beveled portion at a location spaced axially from said first open end a distance substantially equal to a radius of said fluid pathway to inhibit occlusion of said first open end during use (Figure 3B)

    PNG
    media_image1.png
    756
    1032
    media_image1.png
    Greyscale

	In regards to claim 2, Adams et al teaches wherein said medical device is a flexible catheter (paragraph [0041]).  
	In regards to claim 6, Adams et al teaches wherein said catheter at said critical bend point has a radial thickness to resist the first open end of said catheter from folding at said critical bend point and occluding during insertion and during use (Figure 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, as applied to claim 2 above.
	In regards to claim 5, Adams et al is silent about wherein said first beveled portion is at an inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member and where said catheter at said critical bend point has a radial thickness of about 0.003 inch. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the device of Adams et al, to be at an inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed inclined angle. Further, Applicant places no criticality on the claimed inclined angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter at said critical bend point, of the modified device of Adams et al, to have a radial thickness of about 0.003 inch, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the catheter at the critical bend point having the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness.
	In regards to claim 7, Adams et al is silent about wherein said catheter is between 24 gauge and 28 gauge, said first radial thickness is about 0.0029 to 0.004 inch and said first beveled portion is at an angle of not more than 30°. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter, of the device of Adams et al, to be between 24 gauge and 28 gauge, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the claimed gauge. Further, Applicant places no criticality on the claimed range of the gauge. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first radial thickness, of the modified device of Adams et al, to be about 0.0029 inch to 0.004 inch, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the claimed first radial thickness. Further, Applicant places no criticality on the claimed first radial thickness. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the modified device of Adams et al, to be at an angle of not more than 30°, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle.
	In regards to claim 11, Adams et al is silent about wherein said first beveled portion is at an angle of about 30 degrees and said tapered portion extends from said first beveled portion at an angle of about 4 degrees relative to a longitudinal axis of said elongate member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the device of Adams et al, to be at an angle of about 30 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said tapered portion, of the modified device of Adams et al, to extend from said first beveled portion at an angle of about 4 degrees relative to the longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the tapered portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, as applied to claim 2 above, and further in view of Beal et al (US 2009/0105652).
	In regards to claim 8, Adams et al teaches wherein said first beveled portion (labeled in Figure 3B below) is at a first angle and first end portion comprises a second beveled portion (labeled in Figure 3B below) extending from said first beveled portion at a second angle that is different than said first angle (Figure 3B); however, Adams et al does not teach said tapered portion extending from said second beveled portion at a third angle that is different from said first angle and said second angle. Beal et al teaches a medical device (Figures 1A-3) wherein a first beveled portion (first curved portion [52]) is at a first angle and a first end portion (shaped region [50]) comprises a second beveled portion (second curved portion [54]) extending from said first beveled portion at a second angle that is different than said first angle, and a tapered portion extending from said second beveled portion at a third angle that is different from said first angle and said second angle (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first end portion, of the device of Adams et al, to have said tapered portion extending from said second beveled portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the first end portion, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). 

    PNG
    media_image2.png
    769
    1068
    media_image2.png
    Greyscale

	In regards to claim 12, Adams et al teaches that said first end portion has a second beveled portion (labeled in second copy of Figure 3B above) extending from said first beveled portion (labeled in second copy of Figure 3B above); however, Adams et al is silent about wherein said first beveled portion is at an angle of about 24 degrees and said second beveled portion at an angle of about 30 degrees and said tapered portion extends from said second beveled portion at an angle of about 3 degrees relative to a longitudinal axis of said elongate member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the device of Adams et al, to be at an angle of about 24 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said second beveled portion, of the modified device of Adams et al, to be at an angle of about 30 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al would not operate differently with the second beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle. Further, Beal et al teaches a medical device (Figures 1A-3) comprising a first beveled portion [52] and a first end portion includes a second beveled portion [54] extending from said first beveled portion and a tapered portion extends from said second beveled portion (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device, of Adams et al, to have said tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the first end portion, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). However, Beal et al is silent about said tapered portion extends from said second beveled portion at an angle of about 3 degrees relative to a longitudinal axis of said elongate member. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered portion, of the modified device of Adams et al and Beal et al, to extend from said second beveled portion at an angle of about 3 degrees relative to a longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device, of Adams et al and Beal et al, would not operate differently with the tapered portion at the claimed angle. Further, Applicant places no criticality on the claimed angle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al and Beal et al, as applied to claim 8 above, and further in view of Okamura et al (US 2015/0011978).
	In regards to claim 9, in the modified device of Adams et al and Beal et al, Adams et al does not teach wherein said first beveled portion is at the first angle less than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion, and where said tapered portion has a tapered surface and said tapered surface is at said third angle, where said third angle is 3-4°, as Adams et al instead teaches wherein said first beveled portion is at the first angle greater than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member (Figure 3B). Okamura et al teaches a medical device (Figures 1-5) wherein a first beveled portion (concave portion [11ab]) is at a first angle less than a second angle of a second beveled portion (convex portion [11ac]) with respect to a longitudinal axis of an elongate member (sheath tube [11]) to define a convex profile of a first end portion (Figure 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first angle of said first beveled portion, of the modified device of Adams et al and Beal et al, to be less than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion, as taught by Okamura et al, such that when the first end of the elongate member is introduced into a puncture site, the first open end formed at the acute angle hardly receives any stress from the puncture site, and it is possible to insert the first open end thereof into the puncture site without the first open end curling upward (paragraph [0014]), and it is possible to insert the first open end of the first end into the puncture site without the convex profile formed to have the sufficient thickness curling upward, contraction of the convex profile into a bellows shape, or twisting of the convex profile, even if the convex profile receives a larger stress from the puncture site after the  first open end of the first end of the elongate member is inserted into the puncture site (paragraph [0015]). And Beal et al teaches where said tapered portion has a tapered surface and said tapered surface is at said third angle (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said tapered portion, of the modified device of Adams et al, Beal et al, and Okamura et al, to have a tapered surface at said third angle, as taught by Beal et al, as the length, magnitudes, and shape configurations of the first end portion, which includes the first beveled portion, the second beveled portion, and the tapered portion having the tapered surface, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said third angle, of the modified device of Adams et al, Beal et al, and Okamura et al, to be 3-4°, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al, Beal et al, and Okamura et al would not operate differently with the claimed third angle. Further, Applicant places no criticality on the claimed third angle.

Claims 13-16, 18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al, and further in view of Beal et al.
	In regards to claim 13, Adams et al teaches a medical device (Figures 3A-3B) comprising: 
a catheter having an elongate member [314] including a sidewall [354], a first end portion, a second end portion, and a first opening [342] at said first end portion and a second opening (at proximal end of catheter [314]) at said second end portion  19
a fluid pathway [380] extending through the elongate member between the first opening and the second opening of the elongate member 
where said first end portion has a first beveled portion (labeled in first or second copy of Figure 3B above) on an outer surface of said elongate member with a critical bend point (labeled in first copy of Figure 3B above) located a distance from said first opening of said first end portion substantially equal to a radius of said fluid pathway (Figure 3B), and where said elongate member has a radial thickness (labeled as “first radial thickness” in first copy of Figure 3B above) at the critical bend point substantially equal to the radius of the fluid pathway to resist folding of said first end portion at said critical bend point during insertion and use of said catheter (Figure 3B), wherein said first beveled portion is at a first angle and said first end portion includes a second beveled portion (labeled in second copy of Figure 3B above) extending from said first beveled end portion at a second angle that is different than said first angle (Figure 3B)
However, Adams et al does not teach that said elongate member has a tapered portion extending from said second beveled portion at a third angle that is less than said first angle and less than said second angle. Beal et al teaches a medical device (Figures 1A-3) comprising a first beveled portion [52] and a second beveled portion [54], and an elongate member [44] has a tapered portion extending from said second beveled portion at a third angle (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Adams et al, to have a tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the device, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). And before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the third angle, of the modified device of Adams et al and Beal et al, to be less than said first angle and less than said second angle, as Applicant has not disclosed that such a configuration of the tapered portion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the third angle being different from said first angle and said second angle, as taught by Beal et al, as a person having ordinary skill in the art would have realized that the third angle of the tapered portion can be varied if desired while achieving the same end result of allowing for efficient navigation of the medical device to a target site of interest.
	In regards to claim 14, in the modified device of Adams et al and Beal et al, Adams et al teaches wherein the critical bend point is positioned along said first beveled portion (Figure 3B).
	In regards to claim 15, in the modified device of Adams et al and Beal et al, Adams et al is silent about wherein said first beveled portion is at an inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member and where said catheter at said critical bend point has a radial thickness of about 0.003 inch. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the modified device of Adams et al and Beal et al, to be at an inclined angle of about 30 degrees relative to a longitudinal axis of said elongate member, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the first beveled portion at the claimed inclined angle. Further, Applicant places no criticality on the claimed inclined angle. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter at said critical bend point, of the modified device of Adams et al and Beal et al, to have a radial thickness of about 0.003 inch, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the catheter at the critical bend point having the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness.
	In regards to claim 16, in the modified device of Adams et al and Beal et al, Adams et al is silent about wherein said catheter is between 24 gauge and 28 gauge, said radial thickness is about 0.0029 to 0.004 inch and said first beveled portion is at an angle of not more than 30°. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter, of the modified device of Adams et al and Beal et al, to be between 24 gauge and 28 gauge, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the claimed gauge. Further, Applicant places no criticality on the claimed range of the gauge. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said radial thickness, of the modified device of Adams et al and Beal et al, to be about 0.0029 inch to 0.004 inch, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first beveled portion, of the modified device of Adams et al and Beal et al, to be at an angle of not more than 30°, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Adams et al and Beal et al would not operate differently with the first beveled portion at the claimed angle. Further, Applicant places no criticality on the claimed angle.
	In regards to claim 18, in the modified device of Adams et al and Beal et al, Adams et al is silent about wherein said first angle of said first beveled portion is greater than said tapered portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion. Beal et al is silent about wherein said first angle of said first beveled portion is greater than said tapered portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify said first angle of said first beveled portion, of the modified device of Adams et al and Beal et al, to be greater than said tapered portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion, as Applicant has not disclosed that such a configuration of the first beveled portion and the tapered portion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first angle being different from the tapered portion, as taught by Beal et al, as a person having ordinary skill in the art would have realized that the first angle of the first beveled portion and the tapered portion can be varied if desired while achieving the same end result of allowing for efficient navigation of the medical device to a target site of interest.
	In regards to claim 20, Adams et al teaches a method of administering a substance to a patient by a medical device, comprising: 
introducing a catheter [314] into the patient (paragraph [0013]), said catheter having a elongate member [314] with a side wall [354], a first end, a second end, a first opening [342] at the first end and a second opening (at proximal end of catheter [314]) at the second end, a fluid pathway [380] through the elongate member extending between the first end and the second end, a first end portion having a first beveled portion (labeled in first or second copy of Figure 3B above) with a first angle and a second beveled portion (labeled in second copy of Figure 3B above) at a second angle, and where the first beveled portion has a thickness (labeled as “first radial thickness” in first copy of Figure 3B above) at a distance from the first end corresponding to a radius of the fluid pathway to inhibit folding and occluding of the first end of the catheter during use (Figure 3B)
introducing the substance (infusant) through the catheter to the patient (paragraph [0043])
However, Adams et al does not teach a tapered portion extending from the second beveled portion at a third angle. Beal et al teaches a method, comprising a first beveled portion [52] and a second beveled portion [54], and a tapered portion extending from said second beveled portion at a third angle (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, of Adams et al, to have a tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the device, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]).
	In regards to claim 21, in the modified method of Adams et al and Beal et al, Adams et al teaches wherein said thickness at the distance from said first end is substantially equal to the radius of the fluid pathway defining a critical bend point (labeled in first copy of Figure 3B above), and where said critical bend point is spaced from said first end the distance corresponding substantially to the radius of the fluid pathway (Figure 3B).  
	In regards to claim 23, in the modified method of Adams et al and Beal et al, Adams et al is silent about wherein said catheter is between 24 gauge and 28 gauge, and said side wall of said catheter at said critical bend point has a radial thickness of 0.0029 to 0.004 inch. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said catheter, of the modified method of Adams et al and Beal et al, to be between 24 gauge and 28 gauge, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Adams et al and Beal et al would not operate differently with the claimed gauge. Further, Applicant places no criticality on the claimed range of the gauge. And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said side wall of said catheter at said critical bend point, of the modified device of Adams et al and Beal et al, to have a radial thickness of 0.0029 inch to 0.004 inch, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Adams et al and Beal et al would not operate differently with the claimed radial thickness. Further, Applicant places no criticality on the claimed radial thickness.

Claims 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Adams et al and Beal et al, as applied to claims 13 and 20 above, and further in view of Okamura et al.
	In regards to claim 22, in the modified method of Adams et al and Beal et al, Adams et al does not teach wherein said first angle of said first beveled portion is less than said second angle of said second beveled portion to form an annular recess in said first end portion. Okamura et al teaches a method by a medical device wherein a first angle of a first beveled portion (concave portion [31ab]) is less than a second angle of a second beveled portion (convex portion [31ac]) to form an annular recess (between concave portion [31ab] and convex portion [31ac]) in a first end portion (Figure 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first angle of said first beveled portion, of the modified method of Adams et al and Beal et al, to be less than said second angle of said second beveled portion to form an annular recess in said first end portion, as taught by Okamura et al, such that when the first end of the elongate member is introduced into a puncture site, the first open end formed at the acute angle hardly receives any stress from the puncture site, and it is possible to insert the first open end thereof into the puncture site without the first open end curling upward (paragraph [0014]). 
	In regards to claim 24, in the modified device of Adams et al and Beal et al, Adams et al teaches wherein said first beveled portion is at a first angle and said second beveled portion is at a second angle (Figure 3B); however, Adams et al does not teach said first angle being less than said second angle to from an annular recess in said first end portion. Okamura et al teaches a medical device (Figures 7-9) wherein a first beveled portion (concave portion [31ab]) is at a first angle and a second beveled portion (convex portion [31ac]) is at a second angle, said first angle being less than said second angle to from an annular recess (between concave portion [31ab] and convex portion [31ac]) in a first end portion (Figure 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said first angle, of the modified device of Adams et al and Beal et al, to be less than said second angle to from an annular recess in said first end portion, as taught by Okamura et al, such that when the first end of the elongate member is introduced into a puncture site, the first open end formed at the acute angle hardly receives any stress from the puncture site, and it is possible to insert the first open end thereof into the puncture site without the first open end curling upward (paragraph [0014]). 

Response to Arguments
Applicant's arguments filed July 12, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Claim 1 recites the tapered portion extending from the first beveled portion and where the radial thickness of the elongate member at a point spaced from the open end a distance equal to the radius of the flow path is sufficient to inhibit occlusion of the fluid pathway. The rejection does not identify where Adams discloses the location of a critical bend point at a point (1) spaced from the open end a distance equal to the radius of the flow path or (2) the thickness of the device in relation to the radius of the pathway as claimed. The rejection does not identify where Adam's discloses a thickness of the side wall equal to a radius of the flow path at a point spaced from the open end equal to the radius of the flow path (Remarks, page 9). Examiner disagrees. First, claim 1 does not require the tapered portion extending from the first beveled portion and where the radial thickness of the elongate member at a point spaced from the open end a distance “equal to the radius of the flow path is sufficient to inhibit occlusion of the fluid pathway”. Claim 1 instead requires: a tapered portion extending from said first beveled portion, and where said sidewall at said first end portion has a first radial thickness equal to a radius of the fluid pathway at a critical bend point in said first beveled portion at a location spaced axially from said first open end a distance “substantially equal to a radius of said fluid pathway to inhibit occlusion of said first open end during use”. Adams et al teaches a tapered portion (labeled in Figure 3B below) extending from said first beveled portion (labeled in Figure 3B below), and where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B below) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B below) in said first beveled portion at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway to inhibit occlusion of said first open end during use (Figure 3B).

    PNG
    media_image1.png
    756
    1032
    media_image1.png
    Greyscale

	In regards to claim 1, Applicant argued: Adams does not relate to a device having a thickness at a point where bending and occlusion can occur. Adams does not teach a wall thickness to inhibit occlusion at the point spaced from the tip corresponding to the radius of the fluid pathway. As disclosed in the present specification, the invention is directed to avoiding occlusion at the open end and recognizes that the folding and occlusion of a catheter after insertion in a patient can be avoided by providing a wall thickness at a point located a distance from the tip corresponding to the radius of the fluid passageway in the device, referred to as the critical bend point. Folding and occlusion can be avoided during use by providing a wall thickness at the critical bend point equal to the radius of the fluid pathway (Remarks, page 9). Examiner disagrees. Claim 1 does not require a device having a thickness “at a point where bending and occlusion can occur”. Claim 1 instead requires: where said sidewall at said first end portion has a first radial thickness equal to a radius of the fluid pathway at a critical bend point in said first beveled portion at a location spaced axially from said first open end a distance substantially equal to a radius of said fluid pathway to inhibit occlusion of said first open end during use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim: Adams et al teaches where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B above) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B above) in said first beveled portion (labeled in Figure 3B above) at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway (Figure 3B), which first radial thickness is structurally capable of performing the intended use of inhibiting occlusion of the first open end during use, as evidenced by Adams et al not showing occlusion of the first open end occurring during use (Figure 3B).
	In regards to claim 1, Applicant argued: The rejection refers to Fig. 3B of Adams. Adams does not address the problem of occlusion. The rejection fails to identify where Adams discloses or suggests that the device of Adams has a critical bend point with a radial thickness substantially equal to the radius of the fluid pathway and located at a point spaced from the open end equal to the radius of the flow path as claimed. The rejection does not identify the location of the critical bend point or a point spaced from the tip equal to the radius of the pathway. The rejection is based on unsupported conclusions that are not supported by any evidence or disclosure in Adams. The rejection does not identify where in Adams the critical bend point is located or how it relates to the radius of the fluid pathway. Anticipation is not established by unsupported conclusions (Remarks, page 10). Examiner disagrees. First, Adams et al does not show occlusion of the first open end [342] occurring during use (Figure 3B), thus teaching to inhibit occlusion of said first open end during use. Second, Adams et al teaches where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B above) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B above) in said first beveled portion (labeled in Figure 3B above) at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway (Figure 3B).
	In regards to claim 1, Applicant argued: Fig. 3B does not teach or suggest a radial thickness equal to the radius of the flow path at a distance from the open end substantially equal to the radius of the flow path. As show below, the radial thickness is less than the radius of the flow path at a distance from the tip equal to the radius of the flow path. Thus, the point at which occlusion occurs in Adams does not have a thickness sufficient to prevent occlusion. Therefore, the device of Adams will be expected to exhibit occlusion at a point spaced from the tip equal to the radius of the flow path. As shown below, the point indicated by arrows A where the thickness of the device is equal to the radius of the flow path is spaced far from the tip where folding and occlusion is not expected to occur. The occlusion is expected to occur closer to the tip where the thickness indicated by arrow B is not sufficient to prevent occlusion. As shown in Fig. 3B of Adams, at no point does the wall of the first beveled surface have a thickness equal to the radius of the device at that point (Remarks, page 10). Examiner disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim: Adams et al teaches where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B above) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B above) in said first beveled portion (labeled in Figure 3B above) at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway (Figure 3B), which first radial thickness is structurally capable of performing the intended use of inhibiting occlusion of the first open end during use, as evidenced by Adams et al not showing occlusion of the first open end occurring during use (Figure 3B).
	In regards to claim 1, Applicant argued: There is no teaching or disclosure in Adams that the device will function in the manner of the claimed device. The rejection provides no evidence that Adams is able to avoid folding and occlusion by the thickness of the side wall at a specific location spaced from the open end. Adams is not directed to the problem of occlusion of a catheter tip during use. Adams is concerned with a catheter having infusion holes through the side wall of the catheter to deliver a fluid at high pressure. The holes in the side wall of the catheter of Adams do not address the problem of occlusion of the tip by folding of the catheter wall. Adams does not recognize the point in the side wall where folding and occlusion occur and does not provide a wall thickness to inhibit occlusion at a distance from the tip corresponding to the radius of the fluid pathway (Remarks, page 11). Examiner disagrees. First, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim: Adams et al teaches where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B above) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B above) in said first beveled portion (labeled in Figure 3B above) at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway (Figure 3B), which first radial thickness is structurally capable of performing the intended use of inhibiting occlusion of the first open end during use, as evidenced by Adams et al not showing occlusion of the first open end occurring during use (Figure 3B). Second, claim 1 does not require “folding of the catheter wall” or “folding” in the side wall.
	In regards to claim 1, Applicant argued: The rejection does not provide an adequate basis to support the statement that Adams teaches a critical bend point at a location spaced from the open end a distance substantially equal to the radius of the fluid pathway (Remarks, page 11). Examiner disagrees. Adams et al teaches a critical bend point (labeled in Figure 3B above) in said first beveled portion (labeled in Figure 3B above) at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway [380] (Figure 3B).
	In regards to claims 2 and 6, Applicant argued: Adams does not disclose or suggest the bend point of claim 2 or that the wall of Adams has a thickness to inhibit folding at the critical bend point of claim 6 (Remarks, page 11). Examiner disagrees. First, claim 2 no longer recites a critical bend point, as claim 1 now recites the critical bend point. Adams et al teaches a critical bend point (labeled in Figure 3B above). Second, in regards to claim 6, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim: Adams et al teaches wherein said catheter at said critical bend point (labeled in Figure 3B above) has a radial thickness (Figure 3B), which radial thickness is structurally capable of performing the intended use to resist the first open end of said catheter from folding at said critical bend point, as evidenced by Adams et al not showing folding of the first open end at said critical bend point (Figure 3B). 
	In regards to claims 5, 7, and 11, Applicant argued: Adams does not disclose the angle of the bevel or the thickness at the bend point as in claims 5, 7 and 11. The rejection provides no reasonable rationale for these features being obvious to one skilled in the art. The rejection provides no evidence that the angles of claim 5 and claim 11 perform the same function as the angles illustrated in Adams. The examiner provides no evidence to support the assertion that Adams would not operate differently from the claimed device. The examiner's position that the angles are obvious are not supported by any rationale. The examiner provides no evidence or rationale to support the position that Adams would operate in the same way as a 24 to 28 gauge catheter with wall thickness at the critical bend point of 0.0029 to 0.004 inch as in claim 7. Adams is silent regarding the thickness so that there is no basis to support the position that Adams would not operate differently from the claimed wall thickness at the critical bend point so that claim 7 is not obvious (Remarks, page 12). While Adams et al is silent about the specific angles and thicknesses claimed, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the specific claimed angles and thicknesses. Further, Applicant places no criticality on the specific claimed angles and thicknesses, thus being obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	In regards to claims 8 and 13, Applicant argued: The curved surface of Beal does not correspond to a first beveled portion and a second beveled portion of Adams. The curved surface of Beal does not provide the motivation to modify the bevel of Adams. Beal does not disclose or suggest a medical device having a first bevel with a wall thickness at a point corresponding to the radius of a fluid pathway for inhibiting occlusion. Beal does not disclose a medical device having a first bevel with a thickness to inhibit bending in combination with a second bevel and a tapered portion in the manner of claim 8 and claim 13. Modifying Adams according to Beal would not result in the claimed device having a thickness at a specified point to inhibit bending of the tip and occlusion of the device (Remarks, page 12). Examiner disagrees. First, Applicant’s Figure 12, for example, shows that curved sections [144][146] are understood as a first beveled portion [144] and a second beveled portion [146]. Thus, the curved sections [52][54] of Beal et al are understood as a first beveled portion [52] and a second beveled portion [54]. Second, in the combination of Adams et al and Beal et al, the first and second beveled portions, of Adams et al, are not modified by Beal et al. Instead in the combination of Adams et al and Beal et al, said first end portion, of the device of Adams et al, is modified to have said tapered portion extending from said second beveled portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the first end portion, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). Third, in regards to claim 1, the primary reference of Adams et al already teaches a medical device (Figures 3A-3B, intravenous catheter [314]) comprising a first beveled portion (labeled in Figure 3B above), where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B above) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B above) in said first beveled portion at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway (Figure 3B), which first radial thickness is structurally capable of performing the intended use of inhibiting occlusion of the first open end during use, as evidenced by Adams et al not showing occlusion of the first open end occurring during use (Figure 3B), thus not having to be taught by the secondary reference of Beal et al. Fourth, in regards to claims 8 and 13, the primary reference of Adams et al already teaches a medical device (Figures 3A-3B, intravenous catheter [314]) comprising a first beveled portion (labeled in Figure 3B above), a first radial thickness (labeled in Figure 3B above), and a second beveled portion (labeled in second copy of Figure 3B above). The secondary reference of Beal et al renders obvious a tapered portion extending from said second beveled portion [54] at a third angle that is different from said first angle and said second angle (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). However, Examiner notes that the claims do not recite “to inhibit bending”, as argued by Applicant.
	In regards to claims 8 and 13, Applicant argued: Beal does not disclose a first bevel and second bevel. Beal discloses only curved sections 52 and 54 in paragraph [0025]. Beal clearly does not disclose bevels in connection with a critical bend point in the device, does not disclose or suggest the thickness of the critical bend point in relation to the radius of the fluid pathway, and provides no reason to modify the device of Adams (Remarks, pages 12-13). Examiner disagrees. First, Applicant’s Figure 12, for example, shows that curved sections [144][146] are understood as a first beveled portion [144] and a second beveled portion [146]. Thus, the curved sections [52][54] of Beal et al are understood as a first beveled portion [52] and a second beveled portion [54]. Second, the primary reference of Adams et al already teaches where said first end portion has a first beveled end portion (labeled as “first beveled portion” in Figure 3B above) on an outer surface of said elongate member [314] with a critical bend point (labeled in Figure 3B above) located a distance from said first opening [342] of said first end portion substantially equal to a radius of said fluid pathway [380] (Figure 3B), and where said elongate member has a radial thickness (labeled as “first radial thickness” in Figure 3B above) at the critical bend point substantially equal to the radius of the fluid pathway (Figure 3B), thus not having to be taught by the secondary reference of Beal et al. Third, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Adams et al, to have a tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the device, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). 
	In regards to claims 8 and 12, Applicant argued: Beal does not disclose a device having a first bevel, a second bevel and a third bevel as in claims 8 and 12. Nothing in Beal suggests modifying Adams in the claimed manner and the rejection provides no reasonable basis for one skilled in the art doing so. Accordingly, these claims are allowable over the combination of Adams and Beal (Remarks, page 13). Examiner disagrees. First, the claims do not require “a third bevel”. Second, the curved sections [52][54] of Beal et al are understood as a first beveled portion [52] and a second beveled portion [54]. Third, in regards to claim 8, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Adams et al, to have a tapered portion, as taught by Beal et al, as the length, magnitudes, and shape configurations of the device, which includes the first beveled portion, the second beveled portion, and the tapered portion, can be varied if desired (paragraph [0030]) in order to prevent deformation or peeling away of the distal end of the elongate member should the distal end encounter resistance or an obstacle during insertion by providing a smoothly curved and transitioning outer surface while also ensuring sufficient wall thickness at the distal end thereof, which in turn enables the elongate member to proceed past the obstruction or resistance without damaging the elongate member or patient vasculature (paragraph [0035]). 
	In regards to claim 13, Applicant argued: Claim 13 is not obvious over Adams and Beal for the reasons noted in connection with claim 1. Adams and Beal clearly fail to disclose a critical bend point defined as a point spaced from the open end equal to the radius of the flow path. Adams and Beal clearly fail to disclose the thickness of the side wall equal to a radius of the flow path at the critical bend point spaced from the open end equal to the radius of the flow path. The continuous curved surface of Beal does not suggest a first bevel and a second bevel in combination with a tapered portion at an angle less that the first bevel and the second bevel. The position in the rejection that it would have been obvious to modify the single bevel of Adams with a first bevel and a second bevel based on the curved tip of Beal is not supported by the disclosure of Adams or Beal. As noted above, Adams is directed to a high pressure catheter having side holes to allow the fluid to exit. Modifying Adams to replace the single bevel with a first and second bevel would appear to provide no benefit to the high pressure catheter of Adams. Accordingly, claim 13 is not obvious over Adams and Beal (Remarks, page 13). Examiner disagrees. First, claim 13 does not require a critical bend point defined as a point spaced from the open end “equal” to the radius of the flow path, and the thickness of the side wall “equal” to a radius of the flow path at the critical bend point spaced from the open end “equal” to the radius of the flow path. Claim 13 instead requires a critical bend point a critical bend point located a distance from said first opening of said first end portion substantially equal to a radius of said fluid pathway, and where said elongate member has a radial thickness at the critical bend point substantially equal to the radius of the fluid pathway. Adams et al teaches a critical bend point (labeled in first copy of Figure 3B above) located a distance from said first opening [342] of said first end portion substantially equal to a radius of said fluid pathway [380] (Figure 3B), and where said elongate member [314] has a radial thickness (labeled as “first radial thickness” in first copy of Figure 3B above) at the critical bend point substantially equal to the radius of the fluid pathway (Figure 3B). Second, Adams et al teaches a first beveled portion (labeled in first or second copy of Figure 3B above) and a second beveled portion (labeled in second copy of Figure 3B above). Beal et al renders obvious a tapered portion (as paragraph [0030] states “the shaped region can include more than two curved portions”, which includes three curved portions, Beal et al is understood to teach a first beveled portion (first curved portion [52]), a second beveled portion (second curved portion [54]), and a tapered portion (third curved portion of the three curved portions)). And before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the third angle, of the modified device of Adams et al and Beal et al, to be less than said first angle and less than said second angle, as Applicant has not disclosed that such a configuration of the tapered portion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the third angle being different from said first angle and said second angle, as taught by Beal et al, as a person having ordinary skill in the art would have realized that the third angle of the tapered portion can be varied if desired while achieving the same end result of allowing for efficient navigation of the medical device to a target site of interest. Third, in the combination of Adams et al and Beal et al, Adams et al teaches a first beveled portion (labeled in first or second copy of Figure 3B above) and a second beveled portion (labeled in second copy of Figure 3B above), and Adams et al is modified with a tapered portion, of Beal et al.
	In regards to claims 13-16, Applicant argued: As noted above, Adams does not disclose or suggest a critical bend point in the first bevel where the critical bend point is defined as a point spaced from the open end a distance equal to the radius of the flow path and where the thickness at the critical bend point is equal to the radius of the flow path. Therefore, positioning the critical bend point in the first bevel of 14, the angles and thickness of claims 15 and 16 would not have been obvious over Adams and Beal (Remarks, page 13). Examiner disagrees. First, claims 13 and 14 do not require a critical bend point in the first bevel where the critical bend point is defined as a point spaced from the open end a distance “equal” to the radius of the flow path and where the thickness at the critical bend point is “equal” to the radius of the flow path. Claims 13 and 14 instead require a critical bend point a critical bend point located a distance from said first opening of said first end portion substantially equal to a radius of said fluid pathway, where said elongate member has a radial thickness at the critical bend point substantially equal to the radius of the fluid pathway, and wherein the critical bend point is positioned along said first beveled portion. Adams et al teaches a critical bend point (labeled in first copy of Figure 3B above) located a distance from said first opening [342] of said first end portion substantially equal to a radius of said fluid pathway [380] (Figure 3B), where said elongate member [314] has a radial thickness (labeled as “first radial thickness” in first copy of Figure 3B above) at the critical bend point substantially equal to the radius of the fluid pathway (Figure 3B), and wherein the critical bend point is positioned along said first beveled portion (Figure 3B). Second, in regards to claims 15 and 16, while Adams et al is silent about the specific angles and thicknesses claimed, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams et al would not operate differently with the specific claimed angles and thicknesses. Further, Applicant places no criticality on the specific claimed angles and thicknesses, thus being obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	In regards to claim 18, Applicant argued: As discussed above, the curved tip of Beal does not suggest a first bevel at a first angle and a second bevel at a second angle. Thus. Adams and Beal do not suggest a first bevel at an angle greater than an angle of the second bevel as in claim 18 (Remarks, page 13). Examiner disagrees. Claim 18 does not require a first bevel at an angle greater than “an angle of the second bevel”. Claim 18 instead requires said first angle of said first beveled portion is greater than “said tapered portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion”. Beal et al is silent about wherein said first angle of said first beveled portion is greater than said tapered portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify said first angle of said first beveled portion, of the modified device of Adams et al and Beal et al, to be greater than said tapered portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion, as Applicant has not disclosed that such a configuration of the first beveled portion and the tapered portion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first angle being different from the tapered portion, as taught by Beal et al, as a person having ordinary skill in the art would have realized that the first angle of the first beveled portion and the tapered portion can be varied if desired while achieving the same end result of allowing for efficient navigation of the medical device to a target site of interest.
	In regards to claim 20, Applicant argued: Claim 20 is not obvious over the combination of Adams and Beal by reciting a method where the catheter has a first bevel and a second bevel and the side wall in the first bevel has a thickness at a point spaced from the first end equal to the radius to inhibit folding and occlusion. Adams and Beal clearly fail to disclose a thickness equal to the radius of the flow path at a critical point spaced from the end a distance equal to the radius of the flow path as in claim 21 (Remarks, page 14). Examiner disagrees. Claim 20 does not require a method where the catheter has a first bevel and a second bevel and the side wall in the first bevel has a thickness at a point spaced from the first end “equal” to the radius to inhibit folding and occlusion. Claim 20 instead requires a first end portion having a first beveled portion with a first angle and a second beveled portion at a second angle, and where the first beveled portion has a thickness at a distance from the first end “corresponding” to a radius of the fluid pathway to inhibit folding and occluding of the first end of the catheter during use. Adams et al teaches a method wherein a catheter [314] has a first end portion having a first beveled portion (labeled in first or second copy of Figure 3B above) with a first angle and a second beveled portion (labeled in second copy of Figure 3B above) at a second angle, and where the first beveled portion has a thickness (labeled as “first radial thickness” in first copy of Figure 3B above) at a distance from the first end corresponding to a radius of the fluid pathway [380], which thickness is structurally capable of performing the intended use of inhibiting folding and occluding of the first end of the catheter during use, as evidenced by Adams et al not showing folding or occlusion of the first end of the catheter occurring during use (Figure 3B).
	In regards to claims 9, 10, and 22, Applicant argued: Okamura does not suggest a first bevel portion and a second bevel portion having the angles as defined in claims 9, 10 and 22. Okamura is not directed to a catheter or to a device to prevent occlusion during use. One skilled in the art would not look to Okamura to modify Adams (Remarks, page 14). Examiner disagrees. First, Okamura et al teaches a first beveled portion [11ab] is at a first angle less than a second angle of a second beveled portion [11ac] with respect to a longitudinal axis of an elongate member [11] (Figure 5). Second, a “catheter” is “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (https://www.merriam-webster.com/dictionary/catheter). The introducer sheath [10] having a sheath tube [11] of Okamura et al is placed in the lumen in the living body (paragraph [0037]) and is thus understood as a “catheter” in the context of the claims. Third, the primary reference of Adams et al already teaches a medical device (Figures 3A-3B, intravenous catheter [314]) where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B above) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B above) in said first beveled portion (labeled in Figure 3B above) at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway (Figure 3B), which first radial thickness is structurally capable of performing the intended use of inhibiting occlusion of the first open end during use, as evidenced by Adams et al not showing occlusion of the first open end occurring during use (Figure 3B), thus not having to be taught by the secondary reference of Okamura et al.
	In regards to claims 9, 10, and 22, Applicant argued: Okamura is directed to an outer sheath tube 11 supported on an introducer sheath 10. A catheter is passed through the introducer sheath 10 and the sheath tube 11 that is supported on the introducer sheath 10 after positioning the introducer sheath and sheath tube in the lumen. See paragraph [0037] of Okamura. The sheath tube 11 is always supported on the introducer sheath 10 so that occlusion of the sheath tube is not a concern to Okamura. The sheath tube of Okamura is not capable of functioning as a catheter. Therefore, modifying Adams and/or Beal according to Okamura would not have been obvious to one skilled in the art (Remarks, page 14). Examiner disagrees. First, a “catheter” is “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (https://www.merriam-webster.com/dictionary/catheter). The introducer sheath [10] having a sheath tube [11] of Okamura et al is placed in the lumen in the living body (paragraph [0037]) and is thus understood as a “catheter” in the context of the claims. Second, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first angle of said first beveled portion, of the modified device of Adams et al and Beal et al, to be less than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion, as taught by Okamura et al, such that when the first end of the elongate member is introduced into a puncture site, the first open end formed at the acute angle hardly receives any stress from the puncture site, and it is possible to insert the first open end thereof into the puncture site without the first open end curling upward (paragraph [0014]), and it is possible to insert the first open end of the first end into the puncture site without the convex profile formed to have the sufficient thickness curling upward, contraction of the convex profile into a bellows shape, or twisting of the convex profile, even if the convex profile receives a larger stress from the puncture site after the  first open end of the first end of the elongate member is inserted into the puncture site (paragraph [0015]).
	In regards to claims 9, 10, and 22, Applicant argued: The sheath tube 11 for receiving a catheter of Okamura is disclosed as having a parabola shape formed by curved surfaces to prevent the sheath tube from curling away from the introducer sheath. The curved surfaces of the parabola shape do not form angled bevel surfaces in the manner of Adams or the claimed catheter. Moreover, the shape of the sheath tube 11 of Okamura is specifically formed to reduce curling away from the introducer sheath 10 and not to inhibit occlusion by folding inwardly as can occur in a catheter (Remarks, page 14). Examiner disagrees. First, Applicant’s Figure 12, for example, shows that curved sections [144][146] are understood as a first beveled portion [144] and a second beveled portion [146]. Thus, the curved sections [11ab][11ac] of Okamura et al are understood as a first beveled portion [11ab] and a second beveled portion [11ac]. Second, the primary reference of Adams et al already teaches a medical device (Figures 3A-3B, intravenous catheter [314]) where said sidewall [354] at said first end portion has a first radial thickness (labeled in Figure 3B above) substantially equal to a radius of the fluid pathway [380] at a critical bend point (labeled in Figure 3B above) in said first beveled portion (labeled in Figure 3B above) at a location spaced axially from said first open end [342] a distance substantially equal to a radius of said fluid pathway (Figure 3B), which first radial thickness is structurally capable of performing the intended use of inhibiting occlusion of the first open end during use, as evidenced by Adams et al not showing occlusion of the first open end occurring during use (Figure 3B), thus not having to be taught by the secondary reference of Okamura et al. Third, the claims do not recite to inhibit occlusion “by folding inwardly as can occur in a catheter”, as argued by Applicant.
	In regards to claims 9, 10, and 22, Applicant argued: The sheath tube 11 of Okamura is clearly not capable of functioning as a catheter. The extremely thin end portion 31aa and 31ab would collapse immediately without the introducer sheath 10 to support the sheath tube 11. Furthermore, the curved surfaces of sheath tube spaced from the thin tubular end portion provides no suggestion to one skilled in the art to modify the tip of Adams or Beal (Remarks, page 15). Examiner disagrees. First, a “catheter” is “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (https://www.merriam-webster.com/dictionary/catheter). The introducer sheath [10] having a sheath tube [11] of Okamura et al is placed in the lumen in the living body (paragraph [0037]) and is thus understood as a “catheter” in the context of the claims. Second, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first angle of said first beveled portion, of the modified device of Adams et al and Beal et al, to be less than said second angle of said second beveled portion with respect to a longitudinal axis of said elongate member to define a convex profile of said first end portion, as taught by Okamura et al, such that when the first end of the elongate member is introduced into a puncture site, the first open end formed at the acute angle hardly receives any stress from the puncture site, and it is possible to insert the first open end thereof into the puncture site without the first open end curling upward (paragraph [0014]), and it is possible to insert the first open end of the first end into the puncture site without the convex profile formed to have the sufficient thickness curling upward, contraction of the convex profile into a bellows shape, or twisting of the convex profile, even if the convex profile receives a larger stress from the puncture site after the  first open end of the first end of the elongate member is inserted into the puncture site (paragraph [0015]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783